Case 1:19-cr-10080-NMG Document 1387 Filed 07/14/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

Case No. 1:19-CR-10080-NMG

DAVID SIDOO, et al.,

Defendants.

a a a

 

MICHELLE JANAVS’ ASSENTED-TO MOTION FOR RETURN OF PASSPORT

Defendant Michelle Janavs respectfully moves the Court for the return of her United States
passport upon her release from prison, which passport is in the custody of the United States
Probation/Pretrial Services Office. In support of her motion, Ms. Janavs states as follows:

1. On March 12, 2019, Ms. Janavs made her initial appearance in this matter and, as
part of her conditions of release, the Court ordered Ms. Janavs to surrender her passport(s) to the
United States Probation/Pretrial Services Office. Ms. Janavs did as directed and provided her
United States passport to that office.

es On February 25, 2020, the Court sentenced Ms. Janavs to five months of
incarceration, followed by two years of supervised release, as well as a fine of $250,000.

3 The United States Probation/Pretrial Services Office is still in possession of Ms.
Janavs’ passport.

Accordingly, Ms. Janavs respectfully requests that the Court direct the United States
Probation/Pretrial Services Office to return Ms. Janavs’ United States passport to her or

undersigned counsel upon her release from BOP custody. The government assents to this request.

NWHior cLloued. senate, USPT 7/14/20
